                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                  IN THE UNITED STATES DISTRICT COURT                     September 04, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION                               David J. Bradley, Clerk




AETNA LIFE INSURANCE COMPANY,               §
                                            §
                  Plaintiff,                §
                                            §
v.                                          §
                                            §
ROBERT A. BEHAR, NORTH CYPRESS              §         CIVIL ACTION NO. H-15-0491
MEDICAL CENTER OPERATING                    §
COMPANY, LTD., and NORTH                    §
CYPRESS MEDICAL CENTER                      §
OPERATING COMPANY GP, LLC,                  §
                                            §
                  Defendants.               §


                                          ORDER


     Having     reviewed       the    Magistrate       Judge's   Memorandum           and

Recommendation (Docket Entry No. 274)                dated August 5, 2019, the

objections thereto, and the responses to the objections, the court

is of the opinion that said Memorandum and Recommendation should be

adopted   by    the   court.         It   is,     therefore,   ORDERED    that        the

Memorandum and Recommendation is hereby ADOPTED by the court.

     By September 24, 2019, the parties will submit a joint status

report identifying:

     A.    All discovery in this case, including

           1.     as to each deposition conducted,

                  (a)   the identity of the deponent and the date
                        of the deposition;

                  (b)   the approximate length of the deposition;
                        and

                  (c)   the subject matter of the deposition.
          2.     all   written    discovery       in     this   case,
                 identifying

                 (a)   each discovery document by date, title,
                       and propounding party;

                 (b)   whether and when responses were filed;
                       and

                 (c)   the subject matter of the discovery.

    B.    If any party contends that additional discovery is
          needed before trial, the party shall identify what
          discovery is needed, why it is needed, and when -­
          assuming the cooperation of the parties        the
          discovery can reasonably be completed.

          If a party contends that such discovery is not
          necessary, the party shall explain why it contends
          such discovery is not necessary.

     C.   The   parties   shall   describe   all   settlement
          negotiations,   including   the  parties   to   the
          negotiation, the date of the negotiations, and
          whether any progress was made in settling the case.
          If the parties have mediated the case, they should
          identify the mediator and the date(s) of the
          mediation.

    The court will conduct a status and scheduling conference on

October 3,     2019,   at 2:30 p.m.     in   Courtroom   9-B,   9th   Floor,

United States Courthouse, 515 Rusk Street, Houston, Texas 77002.

     Other than as required in this Order,             the court does not

desire any other filings by any party before the conference.

     SIGNED at Houston, Texas, on this 4th day of September, 2019.




                                              SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE

                                  -2-
